department of the treasury internal_revenue_service washington cc e0eneé tax_exempt_and_government_entities_division feb uniform issue list set ep ga ti legend taxpayer a company a company b plan a account a amount a dear this letter is in response to a ruling_request dated date as supplemented by correspondence dated date in which you request a waiver of the day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from plan x totaling amount a taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to mistake made by company b taxpayer a further represents that amount a has not been used for any other purpose on date taxpayer a age instructed company a to execute a direct_rollover of amount a from plan a a plan described in sec_401 of the code into an individual_retirement_arrangement ira at company b company b provided taxpayer a with an account number to facilitate the direct_rollover of amount a into a money market account to be held in an ira at company b during date after selecting a different investment vehicle for the funds held in the money market account taxpayer a discovered that the money market account was not being held in an ira but was being held in account a a non-ira investment account instead company b gave taxpayer a the wrong account number to facilitate the direct_rollover due to transferring the account to a branch closer to taxpayer a's home changing the status of the investment account from managed to self-managed and changing the investment_advisor account a’s account number changed several times taxpayer a has not withdrawn or otherwise used amount a for any purpose amount a remains in account a based on the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount a contained in sec_402 of the code in this instance sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible retirement pian sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities 20u92 revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a is consistent with his assertion that his failure to deposit amount a into an ira within the 60-day period was caused by a mistake by company b therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from plan a taxpayer a is granted a period of days from the date of this letter_ruling to contribute amount a to a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contributions amount a will be considered a rollover_contribution within the meaning of sec_402 this ruling is based on the assumption that plan a is qualified under sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact badge no at sincerely yours c cal fore viatbor carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
